PER CURIAM.
Upon consideration of the appellant’s response to the Court’s order of August 3, 2006, the court has determined that because the appellant’s motion for rehearing of the order denying relief from judgment was not authorized, Frantz v. Moore, 772 So.2d 581 (Fla. 1st DCA 2000), it failed to delay rendition- of the underlying order. Fla. R.App. P. 9.020(h). Consequently, the appellant’s notice of appeal was not timely filed and the appeal is hereby dismissed as untimely.
WEBSTER, VAN NORTWICK, and PADOVANO, JJ., concur.